OAKS, Justice.
Plaintiff brought this action to recover for injuries sustained while a guest passenger in a four-wheel-drive vehicle operated by defendant that rolled over while attempting an off-road turn-around.
The trial court granted summary judgment in favor of defendant in reliance upon the Guest Statute, U.C.A., 1953, § 41-9-1. Plaintiff appeals.
Malan v. Lewis, Utah, 693 P.2d 661, also filed this day, determines the Guest Statute to be unconstitutional and thereby requires that we vacate a summary judgment relying on that statute.
The case is remanded for trial. No costs awarded.
HALL, C.J., and STEWART, HOWE and DURHAM, JJ., concur.